Exhibit 10.1 AMENDED AND RESTATED EMPLOYMENT AGREEMENT Amended and Restated Employment Agreement, dated as of April 27, 2009 (this “Agreement”), by and between OTELCO INC., a Delaware corporation (“Otelco” or the “Company”), and ROBERT SOUZA (the “Employee”). WHEREAS, the Employee and Pine Tree Holdings, Inc., a Delaware corporation and a wholly-owned subsidiary of the Company, have entered into that certain Employee Agreement, dated as of July 30, 2002, as amended on October 31, 2008 and December 31, 2008 (as amended, the “Prior Agreement”). WHEREAS, the Company and the Employee desire to amend and restate the terms of the Prior Agreement. NOW THEREFORE, in consideration of the mutual covenants contained herein and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: SECTION 1.Effective Date. This Agreement shall become effective on the date first written above (the “Effective Date”). SECTION 2.Employment Period. Subject to Section 4, the Company hereby agrees to employ the Employee, and the Employee hereby agrees to be employed by the Company, in accordance with the terms and provisions of this Agreement, for the period from the Effective Date through the Termination Date (the “Employment Period”). SECTION 3.Terms of Employment. (a)Duties and Position.
